On Rehearing.
LAND, J.
In this case the rehearing was granted “as to the quantity of timber removed,” and the applications for rehearing were otherwise refused. '
The petition alleged that the defendants had “pulled and removed” 393,019 feet of cypress timber from the S. W. Vi of the N. E. Vi, the N. E. Vi of N. W. Vt, S. E. Vi of N. W. Vi, N. E. Vi of S. W. Vi, W. y2 of S. E. Vi and the E. % of S. E. Vi of section 36, township 14 S., range 11, E.
In a supplementary petition, the plaintiff claimed $5,000 additional damages for the depreciation in value of timber left standing after having been worked upon, preparatory to cutting and removal from the premises, and $5,000 more for loss of or additional expense in cutting and pulling the remainder of the timber.
Defendants’ contention that our decree was erroneous in allowing the plaintiff the value of 413,019 feet of timber as taken from section- 36, when plaintiff only asked judgment for 393,019 feet, is well taken (C. P. 156), but cuts no figure in the final result.
Defendants also contend that Nutall’s report does not show the removal by the defendants of more than 77,638 feet from section 36.
It seems to be conceded that this question *87of quantity must be determined by the testimony and report of Nutall, a surveyor and timber estimator employed by the plaintiff company to make a survey and estimate of timber taken from their lands, in conjunction with another expert to be appointed by the defendants.
Nutall testified that he called the defendant Peterman, who said that he had sold his interest in the timber, but that, if the Schwing people could show him that he had any of their property, h'e .would pay them; that Peterman further said to Nutall that, if he was going out there for the Schwing people, to report to him what he found and how h'e found it; and that Nutall, after finishing the work, sent a duplicate copy of his report to said Peterman.
Nutall reported 16S,548 feet of lumber, including in some cases old trees, which had been cut into or deadened and left on the ground, as removed or taken in section 36.
Nutall in, his estimates allowed for sap rot on the timber on the ground. Nutall did not make an estimate of all the lands claimed by plaintiff, because of sickness.
Gath and Thompson finished the work by estimating the timber removed from the S. E. % of section 36. They reported 514 trees, averaging 400 feet, a total of 206,000 feet. Add Nutall’s 168,548 feet, and we have a total of 375,148 feet, removed or severed from the soil.
Plaintiff sued for 393,014 feet relying on an estimate, without inspection and count, made by Nutall, of timber taken from S. E. % of section 36, the same land referred to in the report of Gath.
We agree with counsel for defendants that the only question before the court on this rehearing is that of quantity.
The best evidence as to quantity, in cases like this, are the reports of such experts as testified in the court below, based on actual inspection and count.
Such reports, corroborated by the testimony of the experts, must be accepted as true, until shown to be erroneous by direct and convincing evidence.
It follows 'that our former decree should be amended by reducing th'e amount awarded against the defendants from $2,374.75 to $2,157.10, and, as thus amended, should be reinstated and made the final judgment of the court; and it is so ordered.
SOMMERVILLE, X, takes no part.
O’NIELL, X, takes no part.